DETAILED ACTION
I.	Claims 1-15 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a national stage entry of PCT/EP2017/062979, with International Filing Date: 05/30/2017 which claims foreign priority to 16173395.1, filed 06/07/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2018 has been considered by the examiner.
Claim Objections
Claims 2-8 and 13-15 are objected to because of the following informalities: these dependent claims begin with “An” and should be amended to “The” to establish proper antecedent basis to their respective independent claims. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any of the steps but instead have diagrams with arrows but no indication as to what would be within each element of the drawings as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “A computer program product comprising a computer readable medium…” which is held to be non-statutory. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "suitable computer or processor" in claim 11 is a relative term which renders the claim indefinite.  The term "suitable computer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what could constitute a “suitable computer”.  Appropriate correction is required.
When a claim is amenable to two or more plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention. Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Presently, some claims require speculation and conjecture by the Examiner and by one of ordinary skill in the art inasmuch as the claims under examination are rejected under 35 U.S.C. 112, second paragraph.  In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution.  Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. 
A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary").
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20170255786 A1 to KRISHNAMURTHI, hereinafter Krishnamurthi.
Regarding claim 1, Krishnamurthi teaches a method of operating an apparatus comprising a control unit to control a privacy setting of a camera and/or microphone, the method comprising: 
acquiring, by the control unit, a signal from one or more sensors; detecting, by the control unit, a characteristic of one or more subjects in the acquired signal; determining, by the control unit, that a privacy sensitive situation is expected to occur based on the detected characteristic of the one or more subjects; and in response to the 
Regarding claim 2, Krishnamurthi teaches wherein setting a privacy level based on the detected characteristic of the one or more subjects comprises: 
comparing, by the control unit, the detected characteristic with predefined characteristics stored in a database, each predefined characteristic having an associated privacy level; selecting, by the control unit, the predefined characteristic that most closely matches the detected characteristic; and setting, by the control unit, the privacy level to the privacy level associated with the selected predefined characteristic (paragraphs 5, 8, 30-33, 37-39, 44 and 45). 
Regarding claim 3, Krishnamurthi teaches a method as claimed in claim 2, wherein a privacy level stored in the database is associated with a predefined characteristic based on one or more of: previous signals acquired from the one or more sensors and an input received from the one or more subjects (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 4, Krishnamurthi teaches identifying, by the control unit, at least one of the one or more subjects in the acquired signal; and determining, by the 
Regarding claim 5, Krishnamurthi teaches receiving, by the control unit from one or more user interface components, an input from at least one of the one or more subjects indicative of a required privacy level for the detected characteristic; and determining, by the control unit, whether to adjust the set privacy level based on the received input (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 6, Krishnamurthi teaches detecting, by the control unit, a change in the characteristic of at least one of the one or more subjects in the acquired signal; and determining, by the control unit, whether to adjust the set privacy level to an alternative privacy level based on the detected change in the characteristic of the at least one of the one or more subjects (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 7, Krishnamurthi teaches a method as claimed in claim 1, wherein the characteristic of the one or more subjects comprises one or more of: 
a characteristic indicative of an activity in which the one or more subjects is engaging or is preparing to engage; a characteristic indicative of a level of nakedness of the one or more subjects; a characteristic indicative of an emotion of the one or more subjects; a 
and a physiological characteristic of the one or more subjects (paragraph 37, “detecting a face in a camera”). 
Regarding claim 8, Krishnamurthi teaches wherein controlling a privacy setting of the camera and/or microphone based on the set privacy level comprises one or more of: switching on or off the camera and/or microphone based on the set privacy level (paragraph 48); 
moving the camera and/or microphone with respect to the one or more subjects based on the set privacy level; changing a signal acquisition capability of the camera and/or microphone based on the set privacy level; at least partially blocking, obscuring or altering the camera and/or microphone based on the set privacy level; and controlling a component to modify the environment of the one or more subjects. 
Regarding claim 9, Krishnamurthi teaches acquiring, by the control unit, a controlled signal from the camera and/or microphone with the controlled privacy setting (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 10, Krishnamurthi teaches controlling, by the control unit, one or more user interface components to render the controlled signal to the one or more subjects (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 11, Krishnamurthi discloses a computer program product comprising a computer readable medium, the computer readable medium having computer readable code embodied therein, the 
Regarding claim 12, Krishnamurthi discloses an apparatus for controlling a privacy setting of a camera and/or microphone, the apparatus comprising: 
a control unit configured to: acquire a signal from one or more sensors; detect a characteristic of one or more subjects in the acquired signal; determine that a privacy sensitive situation is expected to occur based on the detected characteristic of the one or more subjects; and in response to the determination: set a privacy level based on the detected characteristic of the one or more subjects; and control a privacy setting of the camera and/or microphone based on the set privacy level such that information extractable from a signal acquired by the camera and/or microphone is limited compared to a non-privacy sensitive situation (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 13, Krishnamurthi discloses wherein the control unit is configured to control one or more user interface components to render the controlled signal (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 14, Krishnamurhi discloses the apparatus comprising at least one of the one or more of the sensors (paragraphs 5, 8, 30-33 and 37-39). 
Regarding claim 15, Krishnamurthi discloses wherein the one or more sensors comprises one or more of: a visual sensor; an acoustic sensor; a physiological sensor .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to privacy control of a device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431